Case: 11-51220     Document: 00511907309         Page: 1     Date Filed: 07/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 2, 2012
                                     No. 11-51220
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHRISTOPHER J. EMERSON,

                                                  Petitioner-Appellant

v.

RISSIE OWENS, Chairperson/Board of Pardons and Paroles (Texas),

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-941


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Christopher J. Emerson, Texas prisoner # 451863, appeals the district
court’s order dismissing, without prejudice, his pro se petition for writ of
mandamus. In his petition, Emerson sought to compel the Texas Board of
Pardons and Paroles (TBPP) to conduct a new revocation hearing in compliance
with the due process requirements set forth in Morrissey v. Brewer, 408 U.S. 471
(1972), and asserted that it is likely that his parole was revoked in retaliation
for his exercise of his First Amendment rights and not because he violated a law

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51220    Document: 00511907309     Page: 2   Date Filed: 07/02/2012

                                   No. 11-51220

or a condition of release. Regardless of Emerson’s arguments, a federal district
court is not authorized to grant relief in the nature of mandamus relief to direct
state officials in the performance of their duties and functions. See Moye v.
Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973).
      Emerson seeks through this appeal to continue to challenge the Southern
District’s denial of his § 2254 petition that challenged the same revocation
proceedings on the same grounds. For this reason and for the reasons stated
above, the appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, the appeal is dismissed.
See 5TH CIR. R. 42.2. Emerson is warned that the filing of further frivolous
pleadings or of any pleadings in this court or in any court in this jurisdiction
challenging the 2009 revocation proceedings may result in the imposition of
sanctions, which may include monetary penalties or restrictions on Emerson’s
ability to file further pleadings, or both.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2